PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of Disciplinary Rules 1-102(A)(4), 6-101(A)(3), and 9-102(B)(l) and (4) of the Code of Professional Responsibility of The Florida Bar. We approve the Petition, and Respondent, Sheldon R. Zil-bert, is hereby suspended from the practice of law for a period of six (6) months effective March 30,1981, thereby giving Respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent is to accept no new clients from the date of this opinion, and it is further
ORDERED that prior to reinstatement to The Florida Bar, Respondent show proof of rehabilitation, make restitution to all the complainants who have monies due them, and submit a favorable psychiatric report by a psychiatrist selected by The Florida Bar.
Costs in the amount of $1,012.45 are hereby taxed against Respondent.
It is so ordered.
BOYD, Acting C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.